DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, 11-17, 23-26 and 28-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matani (U.S. 10,106,441 B2) in view of Discenzo et al. (U.S. 6,663,349 B1) hereinafter “Discenzo”.

As for claims 1 and 28, Matani teaches an apparatus and method for operating a submerged water desalination apparatus comprising producing at least partially desalinated water and brine from a plurality of submerged water separation elements (106, 107); collecting product water in a product water collector (the internal cavity of vessel 102) that receives product water from the membrane elements; and pumping product water from the collector using a submersible pump 124 having a suction side that receives product water from the collector and a discharge side that pumps the product water through the product water conduit 126/128.

    PNG
    media_image1.png
    605
    673
    media_image1.png
    Greyscale

Matani doesn’t specify his pump to be a variable output motorized submersible pump and an automatic control or coupling that reduces the pump output to prevent cavitation over a range of product water flow rates from the membrane elements, but such is taught by Discenzo.

    PNG
    media_image2.png
    505
    608
    media_image2.png
    Greyscale
Discenzo teaches a motorized pump with a variable motor speed determined by a set point to produce a desired flow rate of liquid.  He also teaches an automatic control including cavitation detection that reduces pump motor speed (and therefor pump output) to prevent cavitation (abstract).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the submersible pump of Matani to include the automatic control or steps of controlling the pump of Discenzo, since Discenzo teaches the benefit of operating the pump speed at a desired set point to produce a desired output flow rate but reducing the pump motor speed when necessary to prevent cavitation which can damage pump seals, motor components etc. (see e.g. col. 2, lines 26-40; col. 8, lines 16-35). 

As for claim 2, Matani teaches reverse osmosis water separation membrane elements (col. 15, lines 18-20).  

As for claims 4, 7-8 and 29, Discenzo teaches that is pump can be a positive displacement pump, a centrifugal pump, or a rotary pump (col. 5, lines 7-10 and 26).

As for claims 5-6, having the pump to be a piston or plunger type pump would have been obvious, since the modified Matani teaches positive displacement type pumps and because piston and plunger pumps are well known types of positive displacement pumps1 and would be readily available.

As for claims 11-17, the recovery ratio of the product water volume to the feed water volume would have been obvious depending upon the type of membranes used, the applied pressure, the depth of the apparatus below the surface, and the desired degree of treatment depending upon the intended use.  

As for claims 23-26, Discenzo also teaches a pressure or flow sensor for determining cavitation in the pump (col. 8, lines 47-62).   Also, since both oxygen and pH of the liquid changes upon vaporization of the liquid during cavitation, also having an oxygen or pH sensor would have been obvious.  

Claims 21-22 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matani, as modified above in the rejection of claims 1 and 28 and in further view of Looper et al. (U.S. 2010/0300683), hereinafter “Looper”.  Looper teaches an acoustic (abstract) or vibration sensor [0027] [as in claims 21-22 and 30].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the acoustic or vibration sensor of Looper in the invention of the modified Matani since Looper also teaches a means for detecting cavitation in a pump which can cause accelerated wear and mechanical damage to pump components [0006].  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matani as modified in the rejection of claim 1 above and in further view of KR 101067422 B1, hereinafter ‘422.  

‘422 teaches an OTEC heat engine using brine to produce electric power (abstract, figures).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the brine outlet flow of the modified Matani to flow to the OTEC of ‘422 since ‘422 teaches the benefit of producing electric power thereby increasing energy efficiency.  

Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Matani, as modified in the rejection of claim 1 above, and in further view of Woo et al. (U.S. 2014/0116957 A1), hereinafter “Woo”.  Woo teaches a signaling device (differential pressure sensor 150) for determining clogging of a submerged filter [as in claim 27].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the differential pressure sensor 150 of Woo in the invention of the modified Matani, since Woo teaches the benefit of indicating cleaning or maintenance of a filter to a controller. 

Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matani, as modified in the rejection of claim 1 above, and in further view of the Soviet Union reference SU 979711 A, hereinafter “711”.

The modified Matani teaches a pump and control for preventing cavitation but doesn’t specify a magnetic clutch mechanical coupling between the motor section and the fluid pumping section.  However, such is taught by ‘711.  ‘711 teaches a pumping unit including a magnetic adj clutch.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the magnetic clutch of ‘711, in the pumping unit of the modified Matani, since ‘711 teaches the benefit of anti-cavitation properties—the goal of the modified Matani.  

Claims 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matani, as modified in the rejection of claim 1 above, and in further view of the Chinese Reference CN 105971952 B hereinafter “952”.  ‘952 teaches a hydraulic torque converter mechanical coupling for a pumping unit for preventing the cavitation phenomenon.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the hydraulic torque converter of ‘952 in the pumping unit of the modified Matani, since teaches the benefit of anti-cavitation properties—the goal of the modified Matani.  

Claims 3 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matani, as modified in the rejection of claim 1 above, and in further view of Glynn (U.S. 2016/0185626 A1).  Glynn teaches his fresh water pump can be a plurality of pumps [0025] which would share the load from the unit 102.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the pump of the modified Matani to be a plurality of pumps as in Glynn, since such would provide the benefit of increasing volumetric capacity when necessary.  For the same reason, having another impeller in the pump (a multistage pump) would have been obvious.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

  Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/12/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g. [0023] of Looper et al. (2010/0300683 A1) and [0029] of Glynn (U.S. 2016/0185626 A1).